DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 10/27/20 has been considered.

Drawings
	The drawings filed 10/27/20 have been reviewed and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘A tracking engine to observe’ in claim 6;
‘A tracking engine to determine’ in claim 6;
‘A tracking engine to identify’ in claim 6;
‘A user-assistance engine to identify’ in claim 6;
‘tracking engine is to translate’ in claim 7;
‘tracking engine is to segregate’ in claim 7;
‘tracking engine is to identify’ in claim 7;
‘user-assistance engine is to identify a predetermined...’ in claim 8;
‘user-assistance engine is to receive’ in claim 8;
 ‘user-assistance engine is to identify a series...’ in claim 9;
‘user-assistance engine is to navigate...’ in claim 9;
‘user-assistance engine is to select…’ in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raux et al United States Patent Application Publication US 2014/0361973.
Regarding claim 1, Raux discloses a method comprising: 
determining a query that a user is seeking to resolve, based on real- time tracking of multi-modal inputs from the user on a user-support system (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech; Raux, para [0060], with regards to fig 6a element 608, user asks question); and 
providing a resolution for the query from a resolution database to the user to provide automated user-support (Raux, para [0065], with regards to fig 6a element 610, provides response based on query and context; Raux, para [0034], uses geo-spatial database).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7, 9-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973, in view of Amir United States Patent Application Publication US 2018/0159979. 
Regarding claim 2, Raux additionally discloses wherein the determining comprises: translating the multi-modal inputs into actions; and segregating the actions, using machine learning techniques; wherein the determining the query is based on the actions (Raux, para [0038], context, such as person pointing to a specific building is used to filter visual points).
Raux does not disclose segregating the actions into troubleshooting actions and non- troubleshooting actions.
Amir discloses segregating the actions into troubleshooting actions and non- troubleshooting actions (Amir, para [0068], user describes problem for troubleshooting; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

claim 4, Raux discloses the method as claimed in claim 1.
Raux does not disclose wherein the providing the resolution comprises navigating the user through a series of steps, the series of steps being identified based on a predictive model 
Amir discloses wherein the providing the resolution comprises navigating the user through a series of steps, the series of steps being identified based on a predictive model (Amir para [0042], predictive model represented by determining likelihood that something caused the malfunction within the deep learning algorithm S5).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 6, Raux discloses a query resolution system comprising: 
a tracking engine to, observe, in real-time through a plurality of modes, activity of a user on a user-support system (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech);
determine, based on the observing, a behavior of the user in relation to performing the activity  (Raux, para [0029], determines gestures in relation to the query); and 
identify, in response to the determining, a query that the user is seeking to resolve, based on the determined behavior (Raux, para [0060], with regards to fig 6a element 608, user asks question and system identifies it).
Raux does not disclose: 

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 7, Raux in view of Amir discloses the system of claim 6. Amir additionally discloses wherein the tracking engine is to: translate the activity of the user, observed in real-time through the plurality of modes, into actions; and segregate the actions into troubleshooting actions and non- troubleshooting actions, using machine learning techniques, to determine an intention of the user; wherein the tracking engine is to identify the query that the user is seeking to resolve based on the troubleshooting actions (Amir, para [0068], user describes problem for troubleshooting; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 9, Raux in view of Amir discloses the query resolution system as claimed in claim 6. Amir additionally discloses wherein the user-assistance engine is to: 26WO 2020/027843PCT/US2018/045003 identify a series of steps of the selected resolution based on a predictive model; and navigate the user through the series of steps 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 10, Raux in view of Amid discloses the query resolution system as claimed in claim 6. Raux additionally discloses wherein the user- assistance engine is to select the resolution from the resolution database based on a degree of confidence associated with the resolution in resolving the query. (Raux, para [0032], confidence score used in speech recognition of determining information from dialog).

Regarding claim 11, Raux discloses a non-transitory computer-readable medium comprising computer- readable instructions which, when executed by a processing resource, cause the processing resource to: 
differentiate, by monitoring activity of a user through a plurality of modes on a user-support system in real-time (Raux, para [0029], real time dialog between user and computer would require real time monitoring of speech); 
identify a query that the user is seeking to troubleshoot (Raux, para [0060], with regards to fig 6a element 608, user asks question and system identifies it);  and 
provide a resolution for the query from a resolution database to the user to provide automated user-support (Raux, para [0065], with regards to fig 6a element 610, provides response based on query and context; Raux, para [0034], uses geo-spatial database).

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 12, Raux in view of Amir discloses the non-transitory computer readable medium of claim 11. Amir additionally discloses to cause the processing resource to: translate the activity of the user, observed in real-time through the plurality of modes, into actions; and segregate the actions into troubleshooting actions and non- troubleshooting actions, using machine learning techniques, to assess a behavior of the user to identify the query that the user is seeking to resolve based on the troubleshooting actions (Amir, para [0068], user describes problem for troubleshooting; Amir, para [0073-74], based on the description provided, the system filters information to provide a best match for trouble shooting actions to be performed to resolve the issue (S7 and S9 of fig 2)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting filtering. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

claim 14, Raux in view of Amir discloses the non-transitory computer-readable medium as claimed in claim 11. Amir additionally discloses to cause the processing resource to: identify a series of steps of the resolution based on a predictive model; and navigate the user through the series of steps (Amir para [0042], predictive model represented by determining likelihood that something caused the malfunction within the deep learning algorithm S5).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering of Raux to include trouble shooting machine learning. The motivation for doing so would have been to provide remote assistance for identifying technical faults and identify proper solutions (Amir, para [0010]).

Regarding claim 15, Raux in view of Amir discloses the non-transitory computer-readable medium as claimed in claim 11. Raux additionally discloses to cause the processing resource to select the resolution from the resolution database based on a degree of confidence associated with the resolution in resolving the query (Raux, para [0032], confidence score used in speech recognition of determining information from dialog).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973 in view of Keshava United States Patent Application Publication US 2015/0161124.
Regarding claim 3, Raux discloses the method as claimed in claim 1. Raux does not disclose wherein the providing the resolution comprises: identifying a predetermined number of resolutions, based on a threshold match between the determined query that the user is seeking to resolve and existing queries in the resolution database; and receiving a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user.

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973 in view of Ramer United States Patent Application Publication US 2007/0094042.
	Regarding claim 5, Raux discloses the method as claimed in claim 1. Raux does not explicitly disclose wherein the multi-modal inputs comprise a number of clicks made by the user, a frequency of clicks made by the user, a time spent by the user on the user-support system, a search keyword input by the user in the user-support system, a frequency of input of the search keyword by the user, or a combination thereof.
	Ramer discloses a search keyword input by the user in the user-support system (Ramer, para [0090], keyword).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a keyword search. The motivation for doing so would have been to provide the best result to the user (Ramer, para [0090]).

Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raux et al United States Patent Application Publication US 2014/0361973, in view of Amir United States Patent Application Publication US2018/0159979, in further view of Keshava United States Patent Application Publication US 2015/0161124.
	Regarding claim 8, Raux in view of Amir discloses the system of claim 6. Raux in view of Amir does not disclose wherein the user-assistance engine is to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user.
	Keshava discloses wherein the user-assistance engine is to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user (Keshava, para [0049], response to query is a predetermined number of results; para [0045], threshold topic matches).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

	Regarding claim 13, Raux in view of Amir discloses the non-transitory computer readable medium of claim 11. Raux in view of Amir does not disclose to cause the processing resource to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and 27WO 2020/027843PCT/US2018/045003 receive a selection of 
	Keshava discloses to cause the processing resource to: identify a predetermined number of resolutions, based on a threshold match between the identified query that the user is seeking to resolve and existing queries in the resolution database; and 27WO 2020/027843PCT/US2018/045003 receive a selection of a resolution from amongst the predetermined number of resolutions to provide the automated user-support to the user (Keshava, para [0049], response to query is a predetermined number of results; para [0045], threshold topic matches).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information returned to include a predetermined number of results based on a threshold. The motivation for doing so would have been provide relevant information to a user (Keshava, para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178